 ACTIVEI PROI)t ('TS ('()RPR A ()R 11()Active Products Corporation and Ronald D. Harms.Case 25-CA 8923Nlav 17. 1979DECISION AND ORDERBY CHAIRMAN F:ANNING AND MEM BERS PI:N .()ANI) TRItSDAI.On December 26. 1978. Administrative aw JudgeDavid L. Evans issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent tileda brief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l aw Judge and hereby or-ders that the complaint he. and it hereby is, dismissedin its entirety.I he G(ieneral Counsel has excepted to certain credibilits findings made hbthe Administrati'e L.aw Judge. It is the Board's established pllc not tooverrule an administrative lasa judge's reso)lutions , th respect to credihilitsunless the clear preponderance f all of the relevant eidence convinces usthat the resolutions are incorrect. Standard Dn Hall Pridrl, In, 91NLRB 544 1950). enfd 188 F.2d 362 (3d ('ir 1951). We have carefulkexamined the record and find no basis tor reversing his tindiigs.We note that in sec. IIH.A.2, par I, of his t)eclsln the Admlinistritlie lJudge inadvertentls referred to the niled Automobile Aerospace and Agri-cultural Implement Workers s the "' nited Mine Workers " Additionalls,the correct citation for irth Binr (onmpanv. referred to in fn 16,Ih. 232NLRB 772 (1977).In adopting the Administrallse i.a' Judge's rejection of the C;encralCounsel's condonation argument. (hairman Fanning relies soClel on theAdministrative Laaw Judge's primarN holding that, based on the creditedtestimon, there is no evidence that Respondent condoned (Charging PartsHarms' conduct, rather than Ihe Administratie Las Judge's alternativeholding and his citation In ( heoi F d. Disiitn Flirrl.n i Fd's (C ,ipant, 215 NlRB 388 (1974),DECISION1978. Said complint as based upoltn a charge filed otApril 18. 1977 h Ronald ). laris. i iditidual. I hecilharge aileges that Rcspolndent discriminthrilx dischliarged1larms and other\istc liscriminateld agiitnst nltphlecs RonSniall anl. Bruce [ilaser, bult tile COtillittnt dlocs not retr tothose elnploees. I'hc conlplaint lleges Ihat Re tpondenldischarged liarms on Febhruar 23. 1977.' hecauseC said em-plo!ee e\ercised his right under a collectixe-haralninl;agreement "to present safet\ complaints to Responldelt aindto) retfrain troml .i orkilng under unstc condllliollsn" and be-cause I larms and other eploeces concerledl soiught cor-rection of' unatl e \ orkin cndilits "'iand egi ICtl1ed1 in itherconcerted actlx ties ftbr the purpose of Illlliit ili. ld lintI pro-tection."' t the hearing. counsel for the (eneral ('(uTInelrtlO xed to inteld l cnipliaint to iltlcitdI iiil llcCrillhtn thaton August 28. 1978. Respondentt hb\ Is iltol-ne\ ('harle silerriman. interrogated altn empl\c (I orrest SItil} inolaltln o(t' Section 8a)( I t'f the NationIal .Iahotr Relatitmls\ct, s ;tmelided, Said mlotiinll \ gl,ilted o\cr Rspon-tent's objecttionll Responttcltnt idlil te .trltshrliclnti l nlldcominlerce tcts and the illschargc of liarinls on I ehrtr\23. but ldenies the commllllSSionll ftil unliir lahbor lalctuccs.All parties \ere afitrded tfull pportuilir, to appeir. toexlatmIle and cross-exlamnlle itnesses, and t argut oral(\at the hearing. ('ounsel ftr General Counsel and Respoin-dent filed briefls xhlich he been careftull, cinsidered!ponl the etire record,;t a frIll r Ill\ iohsrr\;ltilln t thedemeanor o' the i1nesscs and the inheret probabilitiesami iprobabhtilities ot' the testilllolli Ot' each \\Itness. Imake the Ioll(\\ ing:i'II)Is(,%S \I) (,()NI t I sIwSI I. lit ,SS I R i,P( ) ",DI [ \'-I) t t() St \ SThe Respontent. an ndiatil c rl-oration \\ ithl its p llItl-pal oteice and place ft business il \M1.rion, Ili.iIn. .oper-ates a 'lactor, protluiCig .iluitoloti\e parts alid hthroonland kitchen sinks. In the regular course and conduct ofl itsbusiness operations at M1arion. Respondent annuall mtlanu-tlctures, sells. and distributes trom said tacilit! productsxalued in excess of 5sI0.(X) \\hich are shipped t'roim saidfacilit' directl to States other than Indiana. alld Respoll-dent annuall puirchases alnd recci\ es goods and materi ls\aluedt i excess oft St).00( 0 hich are transportedl to sailtacilit\ direct\l fromi points outside the State of Inidia.ieiThe Respondient conceiles anid I ind. that itI 1s in ell-plo er engaged in commerce ithln the mea;nling oft Secttnl2(6) and (7) of' the Act.There is no) dispute that local nion No. I 6O, nl mtedAutomobile. Aerospace and Agricultural ImplemIcnt t, s-ers herein called the niton), Is and has been at all tiunesmaterial herein labor organization s ithin the mcariang ofSection 251) ot' the Act.Sl.AI- N l\ l 1- lll CASIDAI)n 1.. ExANS. Administratise l.as Judge: 'his pro-ceeding. with all parties represented. was heard on August30 and 31 and September I. 1978. in Mlarion. Indiana. onthe complaint of General Counsel which issued on April 24.t niess ther, ise idiatic .ill[ eenlrts rtceITd t, tierein ItIIc I i 9 '2 (ieneral (,uiicl does niit corii.lid i li ID\ -ricrir .itx iIs olier TltlIthat relating to sItat't L,,LIsed dl1lrIIlliii.I!,l ,I ilst Ilirnits242 NLRB No. 62l32S I)t( ISIONS OF NAIlIONA. I.ABOR REI.ATIONS BOARD11. 1111 A IF l(if) N:AIR LI )R FPRA( I ISA. l7/e Dischargc of Ronld ). HaromII'here are three hbasic questions to be considered. The firstis whether Ilarms' initial invocation' of the safety provi-siOns ofi a cllectisve-bargaining agreement was protected.Respondent conitends Il-arrs' conduct was unprotected hinoiio, but assuminig that it was, Harms was not fired fr theinitial invocationl: General Counsel contends that the initialinvocation was protected and that Flarms was fired. at leastin part, hecause of it. T'he second question is whether, as-suming a protected nature of the initial invocation. Harms'subsequent conduct was protected b the contract and,thereire, the Act. The third is whether, assuming a un-protected nature of' larms' conduct subsequent to initialinivocation of the contract, Respondent condoned the em-Ployee's action s that the discharge therefor wIas renderedviolative.I have concluded that liarms' initial invocation of thecontractual satet! provisions was protected but that he wasnot discharged for this protected activit .I have furtherconcluded that larms' conduct subsequent to the shiftsaiety commlittee's decision on the saf'et issue in questionexceeded the protection oif the Act. that he was dischargedfor such misconduct, and that Respondent h;ad not coni-doned the unprotected actiiit) hefore the discharge s thatRespondent did not violate the Act in the discharge oitflares.1. Relevant contractual provisionsAt all times material herein. Respondent and the Unionwere parties to a collective-hbargaining agreement whichprovides or an extensive grievance and binding arbitrationprocedure and a prohibition against strikes "or other cur-tailmient of w ork" this case involves a work stoppagewhich uinquestionabl> would have been unprotected in itsentirety bh this no-strike provision were it not or the factthat the emplosees insolved initialls ceased work, adsa;nc-ing a claim of the existence of unsafe working conditions.(iencral (Counsel does not contend that the work stoppageWas protected hby Section 502 of' the Act. Rather. GeneralCounsel contends that the work stoppage, in its entirets,was protected hby operation of the safety provisions of' thecintrllat under the teor o Roadll IEprCu s. It.. 217NLRB 278 ( 1975) enf'd. 32 .2d 751 (4th ('irt 1976). TheprovIsiolns are:Section 21. s hre shall he a Planlt Saliet ('ommittee.consistirng ofi two (2) lunion membhers and tlwo (2) ('om-pany members. incluilng tile I.ocal U nion Presidentand the ('onparnl Director o Safet.I his (mmittee will conduct at least one nmonthlsafety tour of the plant, estahlish an agenda of' safetlitems during such tour, if any. anld initiate or completecorrection of' such items prior t) the regular montlhlsalet4 meeting(s) to he held aproxiimatel two (2)weeks after each toutr.Hlerein. the term "initial inocaimion" refers to the emploNee's ceasingwiork ndll consullting with the shilt sallet commttllee.There shall be a Shift Safety Committee on eachshift, consisting of two (2) Union members and two(2)('ompan\ members.Whenever an employee feels affected by an unsafecondition, he shall discuss it with his Supervisor.Should they not agree on it to the employee's satisfac-tion, the Supervisor will call one (1) Union memberand one (I) C(ompany member in on the issue withoutundue delay and before the affected employee is ex-pected to continue his work under the alleged unsafecondition affecting him. Should the members of theShitt Safety Committee disagree on the issue, the re-maining two (2) members of the Shift Safety Commit-tee will be called in. If no agreement can be reached atthat time. the Plant Safety Committee will be called inon the issue as soon as possible. If their decision is notagreeable. the Plant Engineer or his alternate will becalled in and his decision will break the deadlock.Conditions ound to he unsafe shall be dealt with bywhatever means are required to correct them or to pre-vent an immlinent accident to a person or persons.The Shift SafetN (Committee members shall reportplant conditions atlecting safeti and health of emplo -ees aLnd which cannot or are difficult to correct on ashift level. to an,, of their two 2) members of the PlantSaKet ('omm1littee fir presentation to the Plant Safety( 'on m i t tee.I lhe decisions of the Shift Saf't\ C(ommittee are tohe obeed bi the respective Shift Superision and em-plo\ ees.2. The Lmployer's operation and backgroundFor a niumher of ears Respondent has recognizedL nited Mine Workers Iocal 1550. as the exclusive bar-gaining representative of its production and maintenanceemployees who nlumbered about 220 at the time of theevents in ol ed herein. he production operation. at leastas far as this case is concerned involves first the unloadingof, batlroom or kitchen sinks and placing them in an over-head con esor sstem lor routing through the plant. Anelectricall\ charged primer coating is spraxyed on the sinks.and then the: continue on to booths where they are sprayedwith enaminel in an electrostatic process. After this spraying.the convex or systemn carries the sinks to an oven for bakingand then to a point where they are passed. rejected, or sentback for repair.Hlarms and other employees directl$ involved hereinworked in the enamel spray booths. There were two ofthese booths. one large booth where four emplo ees. includ-ing iarms, were stationed, and one small booth which ac-conidatelld two sprayers. On ebhruary 23 all six enamelspri! stations ere in use.Ihe enamlel is placed in containers which ha;e varied insize oer the ears. On February 23 the employees wereusinlg ()-ga;llon cans which look like. and were referred toh!by e er rone who spoke at the hearing. als "milk cans."' The4 In descrihing the milk cans and the pra)ing process, the present tense isused fir the purp,)se ot carl t I] ie' r. there was testimonlls thall he use iifthe rilk can'is ,as heing phl ed ut a the lime f the eents in queslion andula complelel) discontinued mi ta ir ol Ilarger cntalners n April 1.326h ACTIVE PRODU (IS CORPORAIIONwater-base enamels used by Respondent are placed in themilk cans in the mill room, an area separate from the spra I-ing booths. After placing the enamel in the cans, mill roomemployees put 20 to 25 p.s.i. of air in the cans for testingpurposes. After being brought to the booths the milk cansare attached to hoses which connect to a central systern ofcompressed air which is maintained at 90 to 94 p.s.i. Eachcan has gauges which display the pressure of air going toand maintained in the cans. Each has regulators which con-trol the pressure of the air being injected into the cans aswell as the pressure of air flow ing into the spra\ guns. Eachmilk can has a "pop-off' valve which is designed to allowair to escape when the pressure in the cans exceeds a pre-scribed maximum. The pop-off valves used at the time inquestion were rated at 30 p.s.i. maximum. If the pressure ina can exceeded 30 p.s.i.. the pop-off valve was supposed torelease all air in excess of that pressure. If it did not do so.the enamel would be sprayed at the pressure set by thegauges. If the gauges were set at 32 p.s.i.. and the pop-offvalve were stuck for some reason, the spria would lease theguns at 32 p.s.i. Use of too much pressure had the deleteri-ous effect of producing an unacceptable surface. Whetheruse of pressure in excess of 30 p.s.i. also gave the sprayersreason to feel affected by an unsafe working condition is anissue in this case.As the enamel flows from the can to the gun and issprayed out, it is electrically charged. The charge on theenamel is opposite to that of the primer, permitting smoothadhesion while requiring less air pressure than was neces-sary before Respondent began using the electrostatic pro-cess in June 1976. Harms had been regularly emploNed ias asprayer since December 1973. and therefore had spraedenamel, utilizing the milk cans at higher pressures than re-quired at the time of the events in question.At the start of January 1977. Hlarms was on the da\ shift.directly supervised by Production Superintendent and Gien-eral Foreman William Faulkner. Harms ,worked that shiftfor 2 weeks in January. than went to the second shift untilFebruary 10, when he was again returned to the first shift.Harms testified that around the first week in Jallnuar hewitnessed a blowout of a rubber seal. or gasket. which isbetween the can and the bolted on lid. Harms further testi-fied that during that week he saw a bolt, which was one oftwo which had held the lids on the cans. break "allowingthe lid to blow off the can approximately 15 (feet) in the air.falling to the floor." He further testified that, as a result ofthese events "a month prior to the twenty-third lot' Febru-ary]. the sprayers asked the shift satel committee for writ-ten specifications of the maximum air pressure \hich couldsafely be used on the cans." He testified that the shift satetecommittee said it would investigate and report back to himwith the answer, even if it had to go to the manuclucrer.but he heard nothing further from it. Harms did not den-tifv any members of the shift safets conmmittee to Iwhom headdressed this question. ie testified. alternativels. thIi headdressed the question to a super isor. but he could notremember which supervisor it was. although he stated thatFaulkner was his supervisor at the time.Faulkner worked only the da, shift during thie monlth ofJanuary. In January and Februar\. emploee Forrest Sut-ton, also a sprayer, was chief union stew ard and memlber ofthe first-shift safety committee. Sutton categorically deniedthat iarnms addressed his question to the tirs-shitt sitltconmmittee. Sutton did tesltiF thal he li lnesed a aketblow on a milk can, but neither he nor a;I! otheir cmplxccexcept Hlarms. testified that the, itnessed aIithili sutchas a hbolt breaking. propelling a milik can lid 1 Iet in theair. and Faulkner denied witnessing such an en\c tTherefore except tfor a blon rubhher gaset. laritll ' tes-timony in regard to the explosion ot' a tank and hi, qulestioTnaddressed to the shift sat'et committee, or- sulipClisol. iScompletel u ncorroborated.I find that larms did witness a gaskel hx\\wig. h dis-credit his testimons that he sa, ai milk call hlid hlox. I teetin the air. Certainl if such had happened, there ,,o ild hls cbeen mans witnesses to such a dramlatic e enl ald ( Cenr l('ounsel would have presented themn or explained theil ah-sence.(ieneral (ounsel did seek to introduce testilllonl retard-ing the hlo,, up of' a milk can ill the mill rootml x here ciian,are filled.' I rejected this testinonI hcciausc it did nIt ippc-tain to the emploNees' concerns arising Iroin the ip'rlariliof' the milk cans. hich was the issue in this case. I adhereto mn\ ruling I urther find that larmills d.l not addliess hisquestion to the first-shift satets colinlitee iln .anutl r ,. (A-\well as Sutton Faulkner denied know, ledge of' such re-quest. and I credit this denial).VW'hile no member o managenlenl an no cniplo tcc \;asindentified as hasing received Ilarms' reqllest r inllf; ril-tion. I find that llarils \\as genuminl\ concerned \ ith ascer-taining the maximium safe air pressure. Ie could Iha \asked any number of persons on either shtll h ,,,orked inJanuarN. Specifically he could have asked sime imcnhber ofthe second shift satets conmmittee.' none of ,hthni testified.Be thlat ats it miy, I ind anrms did ha\c the questil inmiid ;as hlic ,orked ,, it the mlilk cants during thie 1nlilth, otJallualr\ and ebrualr,. and that at so1lle point hCe .askisCdsoleonlle. but lie did not receixe a an11II cr.Nexertheless, the eplo, ces contiIlued x orking thr ouh-oult J iuar, and I ebrua rilir ,, ithouI k no; l l g i lii the tt i-mnum sate oplerating air pressure ;as.' \';lt the lacr'.and the shit'l a;1d pla;llt satelI co(IIIIIIc.11' 1 did kInol 'ithat the enaneliing process had been condtiled \ tiltlin C\-cess of' 30 p.s.i. for a considerable anIolunt of initime il thpast. speciticall in the sexeral da\s helfore the exents otFebruar 23. In this regard I especiall note the essenlial lundisputed testimonl (of the use of higher air pressi ure he-'ore introductiotn of lth electlostatic process. liarii' tell-mnon that the sprayers had operated at 32 p.s.i. "ibr a coil-pie oft' das''" hetlre f-ebruar 23. aid the slateittnt of I actin a grienance iled hb Sutton on behalit of the sprail-er' llit"it is rue that this process has in the pa'It tlan (1 it. IIt ilispressu re.' t.Mlikner ackno,-lecigel thill stih ;n iIlclITelll io...lrrCti .h, il I Nea.rbelore the ecnil, lI this case' \ioreo,er (elcral (ecr (o cl'e argFulCll s 1in ll~ 1p-ll lO tl , .Ire I 1111 as dicuised litrl. that ilarill'. tnilliin in l,,tiIoli l trt \Ilil Scc 2i. I Itheonltlritcl ;1 prIic'lIed7 Suttro leslired thi a ectld-,hilt Ie. ardl hi r['t *ni stI h .S11 1iql11,hit. hutil t t i0 nletIC r 1lcill thi s iruredAter the urk 's. ppage il, ed herein. hilt helie trilrnl t" l iarc,Respondent .n te 11iUI .a1 i et It lili' mIlkn. .ln 1ri he Ir l ,", l .ill litelthe .ians ih l 'i 12 p .s le 111, luim t}i[i-il It lie ttlitrl -ii-IrCsediair sslellt .hile thl Itesl I,11 ht'te prilideal the lI Ser Il ILrIeM ' gqLiu'tiI.illtd pr,,ed Ihill Ihe iperihot.l :.tI. 1 I , it i' I I t'e I.ill e ' r -lt111n 01 thi, cI'I I)( I SI()NS ) A I IO()N AII \BOR R I I()NS BOARD)3. \ entlt of ebritar\ 23, 1977()in Februar 23 te daN slift egan a 7 a.in. I here erefour emplo,,ees i the large spra booth. Ronald iL: Iirns.I- orrest Sutltonl. Roll Sil;li. and B3rtlce Blaser. I lils tsti-lied tl;lt tile emphoecs wv lre having to use cess ir prcs-sure iolit 32 p..Li.' as tile! ladl done )on the 2 precedi-ngd ils I he eitllpi,)! cs :erted thit the ena;lllel .las too thick.so the t' Cd sl'IIA\ in ind ca lle d I aulknlr, It is ildis-pi Ite il I It lli sto)ppage shllt do 1 tile e Itire J'dLICtioIline.;I laris testified that 11is initial re quc I t to aulktc r Iastilat Il add \ Iater lo tle cans so Ill hat less pressuire ItoSld hetcrequilred ftl the spI ra ng opera tion .A\ccordin It tIo I lrlis.I iilllke refused. so Ile f i-r spracl ,, heg an li cussing tilema;tters a;lllLng thtemsellllves and the concluded:W'c felt that we needed soImethii done. I Ile\ h;adltbeen showinli an effiOrt at all as to tring to lc tilhematter on our previous request to ha e intollllilrmilgiIen to us. I hat dai \ le asked fr wat;er in the tlink ittrs to eliminale sme of the higher air pressure. \Wecouldn't et fann ater in the tank so at llhat tine thilesprayrs, orriest Stton.' Ron Small. Bruc Bserand Is selt, Lec ided \ e A would call in tile shitt s;itletcormmi l it tee.At that time I called the forenlan, Bill aulkner.over and requested that he get the saflet commlittee.liarms testified thait Faulkner did call the shill saletNcomiittee, ias required h the contract, hut onl! after 2(ltinles ol ffurther argument. I lihe m;anagement mcnihers othe comniittee that day ; ere Ilaulkner and Bill Reed. theelectrical mal;lintenlance suipervisor. I lion collllittee 1nielm-hers were Sutton and (ene \Mitchier another hrgainilliunit empl ee. Whetn asked h enera (inr (oiusel what hletol the shift satfetl commlittec. I laris t esified:I epressed to thenl i concern oer thie fact that Ifel I had too much air pressure in m tank. that Irequested that something he done about the enamelitself so I could reduce the pr esure. I told theml at th attinie that we had alh-eady a month earlier asked them ittheN couldn't possibl colie up with sormething. some-thing that "would give us grounds to know whether wewere \working in a safte area or not. anid we had nieserheard an! thing on it and the` weren't attemptinig toeet us an thing oil it then. I he! just said to go hack to\\ ork and the wn uld itrs tI ) get hold of tile Inlali raC-As s-si h te wssw'',i: .tIe s-oI 's ,ihose ptress.re ihose10 ps I L cu1)Ild tl IC .ltllrlc il }li, t] u s sL e irc iunlse-lilg erreltl,iarillms Cian could be oerale.i iil d]ls lit 32 1 nI heclAusc ihe ,l, e ,a a*cloggetd ith c'ilarliel I11l lSt.sl' kil,,tl llt i s nlsii lr during ihe sorkstppI'ge bthilt \.ai Iaplrelrtis illilllCdis i ls \k 11a, lil ln uncoltimimoln eceliIn .is t herle .ias somire estilil.is 1l.i cilIp\Ices ilid ccisslna]/lis icidsl iks i) jilibh le h ci \ ess tlh~it higher piCl- ir' c iuld be llallrcd A asilte. JIilll1s i1[ no tinie diilled Ilsl the c lgged , c ';ils a prl Pi I liereson ir Ills rldit" I he higher lhc speciti gra Ii1 ol t ilhe ulcr hiase enaniel. he giLier the, r preSslireN thilich *is rcsiirvil to spraJ, (t co1urse, .icd illOu ioi 1 .Lter a ouldredlluice e specifii gl;iiNSiilln, chiel uin si SI l1C\ l nId ;I'lld IllClllhCI l ihc sthiii sitei C il'lititC.illflllcd Ihe pi XCTrs il,11 ilhic lidi 41 (t Ir;ITI.il ri eghl Il Cs.lmiiLIe thirslk sippilagtchIUllr. thes \\ould t to ind Out halt tile IlltlX11ili11l air1pressuiC ssas oin tile tlnks, a nmd tiler \,ould get hackAt thiis point l;allls acknoi ledges that tile shlft salielcolllllllitee eitillbhers called t the sceie Illsttricted te em-ploees to return to w*ork A\ discussed in/tl. tllis Conlsti-tutedl ; "dclisioln" fl' the shitft satet\ commiltlttee. as contell-Iplated h thle coniarct. and it is the polit he\!ond which thewaork stoppage ,;as Uinprotected.\\lheni asked .Ilit the othlier spra!res told tile shift saltetCtoillll ittee, I;Iartnls testified:A\ one tithe the lour t ls ere all in a group. Tiheoliher spra! ers were expressig1 similar eelings as mine..just s t.a r s the pressure goes, and we would like tosee somilething in writing telling us this is a maximul,this is a sate level. Anti thlen each of' the spras ers werealso talked \*itl. pulled aside and talked ith on anoccasion or 1two, just like I as.Not satisfied ilith te response of the shift satets colrlinit-[ee. ilte spra ers decided along tlesel Ces to call the planitsatel5conilnittee to prsue their objectiec. Iul-ther as de-SCrihed I s:A. I lie spiaers, I orrest Slloln. Roll Sal. BruceBlaser anid mlsseit', e the n talked it over. We sawIlere as no efHirt whatsoever h the slit't satet corn-nmittee to correct the prohlem or ti justit the fact thatwe Iha\eC got to tanld there anld use this high air pres-sure. So we had the right to all ill the plant satetycommittee t) trr to get a ruling front them. We figuredoka.. niL\ he the: woultJ have someone else that knewsolniethiiig mlore. So at th:lt limle we agreed to call inthe plniil satetl conlinllitee. nd I asked the iremnan1i diO SO.(). (Br (eneral (oTnlsel) You ;IskedA. Bill aulknler, the foremlan. to do so.As discussed i0r/i. arils at this lorit acknowledgesthat he. not te shift sat'elt cliommittee. caused the plantsatets cominttee to he called. and inftOrmaltion was his ob-jectie. Also. sshen Sutton was asked what the plant safetcomlmittees wfere told b him and the other sprayers. herelated onl the request for an answer to "Ron's question."Sutton urther acknowledged filing grievances which statedthat the onl\ reason lfor calling the conmmittee "was to findout whetler or not (it) was safe or not."Lpon tHarm's request. Faulkner called the plant safetyconlmlittee. the mlanagelenl mIleller-s oi' hich ere Mi-chael Baker. plant satet, director, and M\arion Hubbard.fuirklit't super\isor. Ihe union meihers of the plant satetycommlittee ;sere Herbert Smith. unionl presicdent, and Bron(Cook. then union ice president. According to Harnls. theItllowig occurred hen the phalit satet comnlllittee ar-ri ed:A. I lhe plant saete cilommittee calte iup into thlehoolth. l'her looked at all tiour o the regulators. alltour of tilhe tanks. Tilhe asked all of is what was goingoIn. \e stoodc there ini a grioup. tach of the sprarersgi'e their opinhion as to wihat Aas goin o. tleir con-cern oi``er the fact tlail we \ere usilng highl air pressure.ha;d i een lor a couple of d;ls anid nohod\ seemled tox28 A( l' I PRO()Dt ('IS (ORP()RAIIONwant to tdo an thing ahbout it aind e x oul I like to seesomething in writing telling us that thil is sate. whetherit , 'as ten. twenty. thirty pounds. *x hat it x as. sal lilthis is the safe air pressure so tllat it anlthing hap-pened at least x e knex ift xxe were oer the satre limtthen it would haxe been our tiault it' xte got some t Ip'of damage.Q. (Bx General ('ollnsel) Did x!ou hax.e in! coner-sation during that time ,khen the plant safet commit-tee v as there did Sou hatve an\! conxersation ',iltMr. C'ook?A. Yes. I .xas pulled aside irst-otl' b Mr. HerhSmith who pulled me to the side and asked me h;lalwas going on. And so I told him x what x.ias going on.And he said w*ell. lie didn't know vkhat the pressurewas supposed to be on the tanks. that a1ll he could dowas tr' and check on it. So he %, alked bhck oer to thegroup.And Mr. Cook, the he pulled me aside and told ulleabout the same thing. that they didn't really knox*.what it was supposed to he but that productioln xxasstopped and x;e had to get going and they x\ould usthave to check on it.And they talked to e\ er! one of the other sprax er inthe same respect.By this testimons Harms acknowledges ain that thesprayers' objective was securing inthrmation and that ('ookand the plant committee instructed them to "get along."' \Sutton grievance over the matter acknoxxledges "a deci-sion" was reached b the plant saflety committee but arguesthat the sprayers complied immediately therexitlh.Union Plant Safety (ommitteeman Bron (Butch) Cookx as called b General Counsel and testitied uLiequiixocalIlthat the plant satety committee had asked the emplo.eecs toreturn to work. When asked bh General Counsel to statethe Union's position in handling griexances ftiled on larms'behalf. Cook testified:We felt that in ansx ering some of the (ompan'squestions in there to, ard the grievances that lMr.Harms was holding the line up and that there shouldhave been some kind of penalt) in the griexance. Atthe Fourth Step Level when Mr. Das wxas there wemade the decision he did deserxe some kind o penaltbecause he au/''li (otnulllteie dlid tll A, It 01/1/Q(% lso tr) oback to orlA.* * t * *Like I said, it's been a long time. But we said ii the!would bring him back at--I don't know if' it as thecorrect days that he said here. thirt-- fifteen. thirt.seventy-two and seenty five or not. hut e did saibring him back at certain dates because this \xould bea penalty towards him tfor not going back to Norkw hen Ice did a. him to go h cXA to worA. I 1.mphasissupplied.]Although again requested to return to , ork. the sprut ers.led by Harms, continued to engage in their xxork stoppage.The plant safety committee ent to the office area to con-sult and to search releiant tiles kFr the information. Whilethe plant satets coimmittee x as in the otlice airea. t c\-plained the itulltion to Plant Malnager [)Don Bedfrd. spe-citicall th It Iirils x.*:as dlemianding documntl I lion ift tihemailxinlUil sale operating pressure. lndl that such docunelln-tation could not he fiOund. Bedtord asked the plant salt!committee it' he could intercede and attenlpt to reason ithHliarms. They consented, although section 21 o' the contractdoes notI proxiide ftr prticipation of' the plant manager.Acconlp"lied hb ' Cook ' anllzd Faulkner. BedfxOrd ap-proached the sprat ers. iharms testities thlt Bedlird askedthIlilt tlhe retUl to xxlrk because production x as solt dox lind that other\\ ise he x\xould hae to send ill emploeeshome itil loss oft pa;. \bout tile sailme time Sutton in-tirmed lirms th;i lie had called the nion office aind hadbeen told h e the representa;tie there thlat the sprasersshould return tIo ork. I arms testitied that hecause o1' tilerequest ot' Bedlord and the instruction of' the L'nion. thespra!ers decilded to return to ork and did so.W\hen led b, General C(ousel. tarmls testified thati'aulkner added x.ater to the canls but unequix1ocallx statesthat it *xxas l/otT the emploees had returned to lrk.'Faulkner denied that he added x.ater to the enamel. and no110other eployee testified that he did. I credit I ulkner'sdenial ion this point: hoxxNexer. exen according to Harlms. theelllyoees ltIrnled t work xxithot \ ans chanLge ill t conl-dillons x:hich gaxe rise to the sprasers' nxocation o theconltract to cease ork.Ihe sprayers' wxork stoppage continued about I hour a-ter the decision ot' the shitt sate atet committee. Idling some 4production emplo!es. .\ccording to Faulkner. the produc-tion tinishled during the remainder of the da! .ias sloxxerand the enameling was of interior qualit,. le credited thisto the o'ork toppage.Shortl atter thile production line uas started again.Htlarms Sasked Farullkner to et him a Li nn stexard. lie toldFaulkner that le xanted the steoArad becausef he tel that lihehad been halassed \hen lie had earlier asked tr the hiftsualt! conllnllttee. I'aulkner imnediatel., got Lnion Ste\-ard Jim l.i\esa!. ,indl the three men ent to .in unoccupiedoffice to discuss the matter. Harmls told lixesa\ that hewanlited iit tile a griex\ance oxer the "treatnlent" he receixedfrom FaulkIner , hen he requested the shit't satletx corni;l-tee. According to liarms:\r. Faulkner then told me. "Well. Mlr. Harms. Ron.I am sorrx.I xas under a lot oft' pressure this morning.We had a lot of' things to get out and nothing seemedto he going right. I lost my cool. I just didn't keep nrhead together. I am sorry about it. We should go utand go to kork." ie said. "When xe go out. ou aIdlme in the other emplotees ees. I xx.nt the employ'eesto see there is a good Compan) and employee relation-ship here. that there is no hard eelings x\\hatsoexerhere about xx hat has happened ith the safet\ comllt-tee. I have no grudges held .ugainst ou. Exerythin is.\crding I. Ihe unrehulted tea, tin sn\ it Bdtlri. and ernn D)lire -Ior Rh clen. Smith retiwed It, return the .area t.ing that tlar.rns .a .1"raling manil .ind thai he ;la, .lrlraid that hc .alrd I.lritls U1l.lril t 1eI In )hlo, Snmith za n ciled O IIsII' (ok ii alled in rehutlal h (n-er ( lnel. hLl he , s .sked n, qeCs ins .ahil Ihe irgrrnerIt1 lld i herepirl therert t1 Rhoten .wd Bedlord.' SMil. icll ed is nerl ( il il redlt, th rdidl.n .,Lr re-s .rca.tler l tc .rk trpp.ge t .nIlng h.r t t Ihe p lli ot3l [l, ltr t tto Itttt'*,ocTil- g thc Ce lam c h I aulkner ai, .itinelld h\ iarli329 I)(('ISIONS O() NA I IONAI IABOR RATIFONS BOARI)fine. Let's go out of the office smiling and let's go backto work."Upon this one remark. and the Lact that Harms was allowedto complete the shift, General Counsel propounds his entiretheor? of condonation. Faulkner admitted he told Illarmsthat he had no hard feelings toward him personally, butdenies stating that he had lost his head (or "cool'') anddenies suggesting that theN leave the office pretending thatnothing was wrong. ivesay, the one witness who couldhave substantiated Hlarms' version. was not called. and noreason fr not doing so was advanced. As noted above.Harms' own testimony concedes that both the shift andplant safetr committees had sided with Faulkner and re-quested the employees to go back to work, and there isabundant other testimonx to that fact in the record. In sucha circumstance it is impossible to believe that Faulkner soabjectly apologized to liarms or asked him to feign falseaccord. For this reason, and upon my obsersation of' thewitnesses, I credit Faulkner's denial of alny statement he-yond a perfuinctory "no hard feelings" comment and anurging that the? simply return to their respective jobs.At 3:20 p.m.. 10 minutes before the end of the shift.Faulkner discharged lHarms hb personnel memo stating:Discharged For instigating a disturhance and sabo-tage of production process, disrupting the work frce.and not abiding by decision of Plant Safet' (Committeeon a Safety issue.Small and Blaser were given written warnings for essen-tially the same stated reason, hut these were latter reducedto verbal warning. Sutton was given no discipline hecauseFaulkner was, correctly, under the impression that he hadacted only as a; L niol coll1itteenlan and Wals actually in-strumental in securing a cessation of' the work stoppage.General Counsel's witness Blaser was a particularlguileless witness who impressed me hy refusing to he led bheither side into stating one whit more than what he per-ceived to be the precise truth. His testimonN warrants quot-ing at length because he gave a simplistic. but coomprehen-sive account of the primar tfactual issues in this caseHarms' actions and objectives, and the response of' theplant safet commlittee:Q. (By General ('ounsel) When the plantl stafetcommittee arrived on the scene what happened at thattime'?A. Well, then there was a big crowd there and. youknow, I didn't they was all arguing and eversthing. Ireally didn't care to have anything to do with the battlethat was going on. you know. Everyhod seemed to hedoing all right without my help so I ust more or less.you know, just set back.Q. I understand that, hut Io ou recall VWhat doyou recall the plant safety committee membhers sasingat that time? What do you recall NMr. hlarmls saixig?A. They said just about the same thing th;at the shiftsafety committee was saying, that they would check onit because thev didn't know what. you know, the pres-sure was, yon know, what the cani would hold.Q. id any member of the plant safety committeetell ou or any of the other sprayers Now this is tothe best of Nour recollection, that ou heardA. Yes.Q. I)id an: menmber of' the plant safety committeetell vou of any of' the other spraN ers that the tanks weresafe'?A. No.Q. )id any member of the plant safetN committeetell Nou or any of the other sprayers to go hack towork?A. I believe I heard it a couple of times pretty loud.Q. Who Nwas saying it'A. Butch ('ook and iMr. liarils. le Wias satying it toMr. larls.Q. Butch (ook was?A. Yes. lie as asking him whN he wouldn't gohack to work and he sid. ou know, that he didn't seeany problems why ve shouldn't go hback to work.Q. Ihat was Mr. (ook?A. Yes.Q. o ,ou recall hearing any that statement oran' statement like that made hby anx other members ofthe plant safietN comnittee?A. No. r. liarms and (ook were really getting.oU kno,, prettN heav.Q. What do ou nmean pretts he;l\''?A. \VWell the was abhout to knock one anotherdown.Q. Ihev were. Ihe w` ere arguing?A. l Ih-huh.Q. Was Mlr. Iarlms arguing with anhbodx else onthe plant salfctx collmmlttee?A. Well, I think he didl with lerb Smith little hit..Oi knot. hut it ,asin't as bad as ('ook.Q. (BN Rspondent) Now ol sa ('Cook was havingan argulllellt with lIarms. is that correct'A. Yes.Q. And our ilierprettion of' that disagreementwas that ('ook felt the cans were salfe and l iarms didnot think tliex uere. is that correct?A. I hbelie\e so.Q. *And also that Smith had an argument that ousaN as less olatile, less anr ?A. Yes.Q. Smith also was haing an arguenlt with Ilarmsis that correct'?A. Yes.Q. And our judgmenelt of' that argument at the timeWIas that Sitlh ere [sic sting the tanks were saleand lilarls usas sa;ling that they ueren't. is that cor-reclA. I couldn't reillx sa because I couldn't hear. Iknex thllt they were arguing because I sass fingers andnIlotiOllS.Q. With respect to NMr. Baker. the safet directorA. Yes.Q. le u;as also trxig to get the line hack in opera-tion. \lS hie not?\. Yes. lie W\as.330 A('IVi PRODI (IS ('ORP()R\IIAONQ. And Mr. Hlubhard. the ()ther ('o)mllpan! Illmemlbeof the saft'el coiimmittee, w\\s tr ing to get the line backin operation'? lie was there. %was he notl?A I don't remember his name.Q. What I amil getting at is ,ou sax Sou w ere sittinehack and not participating in the hassle. Ihat's vhat Igel the image of our role in this thing. is that cor-rect'?A. I hat's correct.Q. Reminding ou that ou are under oath alld aconscientious person. ou knew, did (iu not. that themembers of' the plant salet! committee thought thisline should he operating and that there wasn't an l\ dan-ger? Isn't that what so u knew at the ime. truth to tell'?A. WeCll. I'.d ss so.* * * * *Q. (By (General Counsel) You stlted that \ou knethe plant safety committee telt that there as no daln-ger vith the tanks. Is that Shat \ou said o n cross-exalliltion?A. Yes I helieve so.Q. Fov did ol know thatilt'' Wlat ilakes oiu sathat'A. Well. I liuered ithe\ re all argtili, about thesame thing.Q. I)id an\ memher oft' the plalnt safei committeeDid oiu hear an) membher of the planit salet! comllit-tee sa\ that the tanks were safe?A. I nexer dli hear anl hod on the plant or theshil't committee s;tx tilh tanks were sal.e Ilt lust siidto go back to x ork.sMR. R()it S: No further qiuestiolns.Jit I)(, i\ x\ss: Mlr. Blaser, did Mr. Hlarms or a o'the spra\ palinters sa, the\ \ouldn't go back to \lorkuntil the\ got somlcthing in rlting'?tit x\11N itSs: Yes. sir.It I)(l I:\ANS: Was that \lr. arms that r. s that aid that'11tl \uItI-ss: I doll't remember if it' t as ust himalone or not.J[ [)(i- \ \s: But hie \;ias one of te persons \w hItosaid that')[illt \ iss: Y'es. he \x s.Jl l)(il I:\A S: And w hat did lie dlemand to ha\e inwriting befOre he went hack to oilkIit \\1IxI:ss: W'hat \as the maxinuni tuir pressurethose tanks would hold hefore hlo, ing.tI)(;l I\ AS: Did he sa from hon lie antcd this\\ ritten documenit?Iil. l\ Istss: lie wanted it rom the ('oripan.I credit Blaser completelr on these points anid indt thatall members of the plant safett comnllittee instructledHarms and the other spraers to retlurn to .ork hbut thcethree employees refused demanding xritten specification ofthe maximum safe operation pressure of' the milk c;is. Ifurther find that arms engaged in argunlnts ljust short oft'violence ith the plant saletv committee.B. Il I]tltrl , ll of Jf I r' ,f S'litolln( ener;l (ouisel Coliltends that StttoI a, unlaWTfulll inl-cirrogated hr\ Responldent's attoirne ('Charles lterrimlln.Since lerrinlan did not telstil'. the il;,loing statlement oflCtS is Sulltt)lltI's unllelnied cCOtII:()n August 28. 1978. 2 da\s prior to the opening ol thetrial. Plant Manllger [)on Bedford asked Suttin it' he xoNuldmind talking to a clpall attorne. Although Bedford didnlot state the hasis of the request. Sutton "had an Idea"'' itw\as ahtlut Ilarlls' caIse. Stton agreed to talk to the attor-ne. ad tile twi.t xent to the plant conference room. In thepast. this riotol had been used for union-managemelit meet-ings and meetings held h the :nion at which no mainage-lienl official s were present.Whe Il the t o lle xee ailele ill the conlerencite rotll.the Ittrl'Ic inrodtl uced l Itself h n WIlle. StittOll tesltiiedthat "tle Nanted to know i I ,ould talk to him ...on themtailer of Ron larms."'' Stton agrtred to d so. )urinr theconslervation lterrinian told Sutton sexeral tlies that heas just tIring It tind out the truth. Ilerrillnn took notes.buit Sti lllon did l(t see them. At olle point it hlis tstiilo1ll\Sutton stated that erritian asked "it in i\ opinion Btillaulkner haid e\xer harilled Ron l lariis."''I erlillll did 1101, l t l Itl M' , 'l.aN t\iat S I tton's n [ tlrll i-pa;ltioin i xA. oluntlar\ ol Illl, le had a ight not to parictl-pae ill tle lesllollln .Nlll did Iil rriltllill sIl-re SttllllltIlh 1o leplrisals would te taletaken agailnst him it' he retused tona it ci pl te.A'\. /l I)lst hlhlt *,, Ronld ). 1tlr'1Ih. h 1Cprotectcled demI l ld for 'Shilt sale C1111 1111eellanRespollndelt co tllieids t;at lruls. as spokesmall tfor tlesprasers. didtot nol rciL e atn tilsule condition '' aild there-to0l' hisl enlltire course 1 coldlluct ill tle w ork stoppag;e \Rasuptiotectid. Resplondlent t iacknoleges thait tllIrms did 1111i-tiall make claimns oft unstc il orkinc conditions hut con-tenCds thiIs \\;s lmere lip ser\ ic''" Ii a ruse t iokCe ihesalte prosislons of the contralct f'or tile ohijecti\e secur-Ing a \r -lttelln stltllltent oIf maxiimull sale operatin pressureofl the milk anslls.I conclude. upon the aho\e. thait the spra ers;!c in callinglor the shift alet contlilttec. had all objectixe ot seciCriitea slatetlletit of te 11i;lalmuMl s air pressure. lo\\ er. Ilind that the emploees w;anted this statement hecause theselt at'cted hb \h;lat thec percei\ed to he an actual iir p-tential unsllltt'e \orktIig conditionll. here is no other reas onRr thle nquir\. regardless of hether or o \holi it x\asalldJle tlhe precedin l 1g JanulaFr. Respolldent does not colttledthat lrills' ailtil\ Ili alld dellallnds were n llattellllpt to Ia-Iug er or tlhl his iqnlal\ l s IIllcI-C\ ;c didetll.1 or Its Il)caltioll, sectlttlO '2 ot' the contract reqluires colI tt an ctlplocc "feels" fecteld b all utnsa;e contidi-tionI. Ilis is a ers low s tadard. It is far less than therequiremnentt ot ljectixe cldence oft' Section 51)2 of the331 I)E( ISIO)NS ()1 NIIONAL I.ABOR RELAT.,IONS BOARD)Act. It is even less than that in the contract hetlre theBoard in Rdlia Exprces wherein the contract speciliedthat the refusals to operate equipment could not be "ull jUs-tified." The contract herein plainl contemplates a ihjc -livc test for its initial invocation b an emploee: there is noother explanation tor the word "teels."I find that the eniploees did eel afItected hb what thecperceived to he an actual or potential uns;le working coll-dition and conclude that their calling or consultation withthe shift saf'et committee, and their refusal to work untilthat committee reached a decision, s discussed iliu. \,asprotected.lHowever. there is no evidence that Hlarms was. in wholeor in part. discharged (a;lnd Blaser and Small warned he-cause it' their conduct which proceeded the making of' adecision hb the shift safetN committee.2. The shift safelt committee's decision and -larnis'unprotected conduct therealfterIn his brief' (General Counsel argues thil neither satet,,committee could have reached a "decision" ias contel-plated hb the contract hecause the parties tllo,ed contlrac-tual procedures which are available onls where decisionshave not been reached. tle further argTies that the pla;itsafety committee's testing the equipmenl after the terminla-tion of the work stoppage indicates thIatl no decision couldhave been reached.General Counsel ;Irgues that h ca!ling the plant, as wellas shift. sa;fet colmmllittee when delanlded h Ilarnis, Re-spondent implicitl\ acknowledged thalt 1 no decisiin" hadheen reached, anid. therefore. Respondell ackIlno ledgeidthat Ia;irnis w,;is enia;led in a continued co(ulse of protectedactivit. 'lhe ohious answer to this contelltion is that Re-spondent \vas attempting to mollitf\ larms and get produc-tion started iilin ,hen i called for tile plint sat'te Coll-mlittee. It ciannot logicallk operite to anll eiiplocr'sdetriment when it responds ill a 'shion prescribed h tilecontracl when .in emploee makes a clainm o rght underthe contract. It is true that the contract does nl11 pros ide frc;alling for the plant safet committee upon demand of theindividual employee(s), as is the ca;se reglarding the shiftsafet) colnmittee. owever. General ('ounsel's contentioinin this regard would require strict constirIuctlion , the con-tract which would have operated to the uiljustifiihle detri-melt of' Respondent in this particulllr instelalCC ild wouldoper;late to the detriment of emiplo eces il uture sa let cases.GenLeral ('ounscl coliteldl s thilt siice the shift sIIct\ Tolil-mittee conducted ai test of the equipmenit to (etelrmine hemaximum safte operating pressure. it could not hale deter-mined that the operation was sfte. Lack oft' speciic infornia-tion had caused one shutdown: Respoldelnt was not re-quired to risk another. Moreover. the test \Las condtctedseveral hours ater the employees had returned to work.Necessarils. tile plant safti committee had decided thllal it14 sec ( t v (% ( I ed 3,1me ,{rtrcr ,,1 4,lcr,, a ct 414 t S368 1974) Morever. there is sufficienl iohjecise c'idenr. 1 Tlppl[rl theemplo ccs' teelings ahboul the allel the oIperatol ll) Iof the mlilk ClmIs hcnIhe shill saltelt coimmittee 4as called. While it is Ilndsputed thalt Ihe ,pra.cr,had ioperated pres,,11l111 at pressures iT.i and in c es,, I. 32 p i I, alsoundisputed th:at glskels had hn offT illk lns during the Ioperatilon VWhile.hlo nIT, gaskel is nt. Ao iselfl. perileous. i i, Cerrtan i ll ohj lse es idence TTphysical onditions hich ale actuaIll. r potentl.il. prillus·as safe tor t he emploIees to continue working, and thetest wvats elI5to confirm tIlil conclusion. inallK. conduct-ing tests to ascertain specific safet\ limits, like adherence toa clnltracl should not operate to the detriment of' an em-pltler ill circuitlstances such as these.There ere decisions within contemplation of the con-Iratcl hb\ oth lmi tllitees. hat decision was that the e-pl0ieCe should return to work. Implicit in such a decisionas it;1 further decision that it was stfe to do so.'(ienerall C(ounsel does not dispute that the committeesrequested lI.arllus and the other sprasers to return to work.and the Iboxe-quoted testimon5of lHarms Blaser. and('ook remoses ain\ doubt. (In addition to the testimon\ di-rectl iIl the point. it should he noted that it was Harms.nolt the shift' sift'et comllmittee, who called for the plantsat! committee. Inqutestioinabl?. had there heen disagree-inenil anoilig the shift sa;let! commllittee memhbers. includingSuttIl. the'., not larmis would ha,,e called ftr the plantsafJe\! cllllllltet Ias pro,ided h the contract. Also. itshould lie noted that no one called or the plant engineer. aHolsitil e idicatioil that there was no disagreement alllOlleintcinibers of tile plaint salet\ collmmittee.)I ile decision \Ras not a "a ll,, er" to thile factual questionraised b IlMs. (elera;l ('oIunsel .ould seemiingl\ equateIhc t\o te s tmso brineg iall o'f [liarles' conduct, subsequent tohise call for cnsultation \it the shit't safetl committee.\\slll tl lie protection l t he COIIract. Ianld. therefore. the\ct tilder li o r(lo/t i L /,rc( \s hich holds that a work stop-pilge is nlOt iendiered unprotected hb ai nol-strike lause if theemplll\ee is seekinig to enforce contractual rieglt.I he coltracl \ hicll pro, idedC the slspr ers' righl to cease'.o rk ;i d seek cnisuiltation also limited those rights to casesin ws ilitilo dlcisionl is reachLedC ;i/olr oInditions foinll tohe Ulls.l' ille cOlrOieted. I' I lie contract does not prosvideeniil\ ccs \ iti lih ight tI, c l thile plant sat'e cmmitteei te'. Tlie issalistied \llh the decisill o' the shift satet\colllii1ittc. ()1 1i lic ctIllrair\. ii slcciticall\ states that "tilcdet'cisils ol te shit sa;tl.l cilinlittee re to he obeced hbtile espectis\ e lltt slperr\islln inid eplo\ees.As x\cll aii lcdineg hlie \ork stoppalge or a; period of timehe. ond that priotected h the cintract. arllls and the otherspra\'ers :ltll i all chjectI lot colitelllplated b thecotliitc. A\tTel ihe decision oit tlt shift saf.el cllnliittee.I ri1n, tisoldliitioned ectlinlil If I le spra.lers tlplil receipt o'writtcn specCificalion of( the tlniluiX.11I pressuire the n11ilk' \ I .lrliTr I 0111tl IflI1g le hic lrill/ (iCllral ( l illl SCJ Citli lt'si tiillilN,Ire lIs Aliltc',, (111LlUdilig Blasecr. cculLr el? h! ed I slg qlICitln1'. h1111LIrIlth¢e C11 1 IIIIeilil tn 1 11 I OllI tl llld i, S ;I groullp. prOnlll cTII ed the oper.ltilo,1i ' Kfe irirns. (i1 rols-cearnlnalll acLTIkOl lcIleed tila the pnl ,i eCUtoTlilllllic e did i. .111 111 i) i prelrl; l ,atida.,il i acknoleu dges Ihal SmiTh aInd('Iook ltJ hill Ihe clns ere sle Illlrl, :Iternpled I repul.hilte he Hid-%it. hut cIould aIl aII1cc 1ll) rt.lllnal e\plTlllll tor Ihle ildrnlasTll in his a:tida-I1 L p.l he alutLhritl oT 41te1 J 811! 11dW ( .1I .236 NRB 242 (19781.tilld hit Smith and (lCook epresl\ old lrmis thal the peratln a.1s 'lleI ilrllher re l n II1 IT cl T llTnI } I e 1 taul ll rid IAcr. uhih I find credihbe.litll d the Jlil II\ 1 l e l rIIIT CC 1d11 11 he spr.lers I .htl i .1 I1 IL.l. s;lJe IileUrnl o uiorkI Ts olTItrlrituT.ll Ilti.llO1 hs ilot heen presenlt. r ll dTiisseCd 1iTit;iIl saldi! \C.Ised palls'lep l L oinlsdered h I he Ba d RllillI 1dl-l.l:11l.isllh is rlIed upon h (Gerell (U1l1: B A P' iItr \/1'.11. I/m .23.1NIRB 653 19771: aId /o h il. .( 1,.1y,m. 212 NI RB 2 I 1977(fCollurse. I[ t .is Hnot cil l i The cl."ses C'ld hN (}cieril ('ot[lltlIl ulrhlh ill-.11e llo ((rll.illll prollliTlT rerITnrg o.Lrk sIllpp.gll', II c;le leii] hLtildIle li ik ' cTpp.ell s ,I rc IproteiCted h Sec 50)2 e(i ile \Ct332 A(lI V PR()O) ('IS ('CORPORA I IO()Ncans outld susltain. lie did not condition the return of i thestrikers upon reduced air pressure bh, v atering the enaimelor changing the equipment. either of which could h;ae beendone.T'he contractual safet provisions are not procedlures ofemplosee self-help in securing inforlmation. Harms had noright to demand such intformation, in riting or otherw'ise.by the device of the work stoppage.Accordingly. I find that Harm's conduct after the consul-tation with. and decision b. the shift safet\ committtee Awasnot an attempt to entorce the contractual satet provisionsby securing relief' froin conditions he telt to he linsalte. Itwas an attempt to secure specification oft' the point at w hichthe conditions would become unsafe. This was not an at-tempt to enforce a contract, as was the case in Rl rditin\prcs. vsu/Ura; it was an attempt to expand rights under it.That Harms initiated and led a continuation of' the strikefor a substantial' period of time beyond the reaching ofdecisions by the committees is not disputed. Nor is the factthat he did so for the sole objective of securing informlation,in writing. I further find that he did so in a bellicose niai-ner.That the sprayers' conduct directl caused a diminutionof quality during the remainder of the shift is not readil\susceptible to proof:. Howeber. I find that Faulknier. in goodfaith, believed that it had. I find and conclude that it vssasfor these reasons, as stated on his discharge notice. thatHarms was discharged. and not tir an' reason proscribedby the Act.3. No condonation of Harm's unprotected actisities bhRespondentGeneral Counsel argues that even if anx part of Harms'activities were unprotected. Respondent condoned the mis-conduct by Faulkner's statements to Harms in the meetingwith Livesa and Respondent's allowing Harilms to workuntil the end of the shift. In so doing. General Counsel citesSuper l 'Ill Venia, .4 Division !? Super I 'lu Store. Inc.. 228NLRB 1254 (1977). and the Second Circuit decision uponwhich the Board case relies. Confictionaty & Tobacco Driv-ers and Warehousemens LUnion. Local 805. IBTC,1tf1A v.N.L.R.B.. 312 F.2d 108 11963). Super Val was a case inwhich an employer extended a deadline f'or returning froman uprotected strike and informed the emplo.ee involvedthat he had, in fact, saved his job by returning to the plantby the extended deadline. Cot!lectionart Tohaclco Driicr ,etc., involved a negotitated settlement which was reaffirmedin open court b the employer. Thus, both cases relied uponby General Counsel are factually distinguishable.As stated above. I have found that Faulkner said nothingmore than that he had no hard feelings personallN toward'1 Harms conceded that "arguments" illh the commlitees exceeded anhour.I I credit the testimon o Respondent's witnesses Bedford and Faulknerthat Harms elled at and cursed members o.f he plant saietl committeeHarms testified that he beliesed Ihat during "the argument" (or "the hattle"as Blaser called II). (Ck would hase punched hinm in he nise had it notbeen for the presence of -itnesses. Sulltn conceded that he confronlationwas angr! and loud. As noted ahose. Smith reported ii Bedford hat larmswas a "raving maniac." Finalls. I find. as described h Faulkner. hat Ilarris,physically hlocked maintenance emploiee Hender,on in h a.ttempt tochange the pop-off alse during the confrontationIlarirms ad that the should return to work. Ilowexer. as-suline the truth of' Harms' account of' an abject apolog\illrd alppelal for a pretense 1of faltse haillOnt .cvell coupledwith the ftact that Harms was allowed to olr-k the remain-der of the da\. this is not a case of condoliation. I (Cheslf Is 1) ii sIot , tiro t trods (' o ,il)npat 25 N I .R B 388(1974). the Board. Member Fanning dissenting on this spe-cific point. tfound that such a conciliator' statement evencoupled with a failure immediatelx to discharge the em-ploees. did not cotlstitute condonaltiol. In that case, theemploxer alloued emplosees to return f'roll all unprotectedwalkout and work for fiutll da w hile it completed an in-vestigation to ascertai thle "ringleaders" ot tile unprotectedstrike. he Board reasoned (215 NRB at 388 389):It aouldl hi;\se placed atin undue ;id unnecessar\ eco-notlc hburdenIC upon both Respondent altid the emiplol-ees ihe wished to return to work to ha\ c delaNed thereopeniig tof the plant until completion of Respon-dent's in\ estitatiol.I'hts is not a case in which the employees left a plant andthen ere allowed to return to work: lHarms was simplyallowed to continue his shift. Therefore. this was much lessot' an iact of contCOlilita than was the case in Chesti Fods.Moreoelr, as in (lcsit Foods. Faulkner used much of theelapsed time for consultation with Rhoten and Bedford.W hile about 2 hours elapsed between the time the finaldecision was reached and the discharge. Respondent wasunder nt dut to implement the termination as soon as thedecision \as made.bHarms had clearlb demonstrated hisahilit\ to shut down the entire enameling operation. Re-splondent as not required to risk the "undue and unneces-sar econoImic hurden" of a second uork stoppage that da\b> a secoid nmidshitt confrontation with alirms.'" here-f'ore. I find that Faulkner's dela, in presenting the dismissalnotice was not unreasonable, and his waiting until the endof the shif't as not an act of condonation of Harms' mis-conduct.Since Faulknier did not condone. hb either work or deed.the unprotected actisit5for which Harms was discharged. Iconclude that Respondent did not violate the Act b thedischarge of Ronald [). liarms.B. Cotlclltcsin Rgarding tile Ilnterrogaltion o'SultonCieneral Counsel would have the Board read literally.and require it per se application of: J,,,ohnniev .Polultr (,o.atln/ John i i.slop P.IIl (Co., Succ(LessoI. 146 NI.RB 770(1964). to find Herrimnan's interrogation of Sutton unlawftuland order Respondent to cease and desist from such con-duct.Ihis I am unwilling to do in the absence of' express au-', As sell .ts there being no logical reason for reqturing mmediate d-charge im the circunstances of this case. art 21) of he colltectie-bargainingagreemenl prosides. in rele.nt part:Ans discipilnar penalt issued through a iarning slip reprimand. dis-charge lip. etc. II required. nius he issued uthin the recpient's lexscheduled eilhl ISi orking hours liter the ilatlloln i knos n2 A reqluirenlent ot precupilOUs action could ell hae resltel Ill undue-e.inonilc hurdett to enplis\ecs Small alld l.laser. thes .also cold h.lxeheen (lur.tLll i lischrarge riather than. simpls w arned It .i hlstN deci.on hadheen reqired333 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDthority. I stated on the record that I did not believe thatJohnnie's Poulthr required a per se application, and GeneralCounsel cites no cases in his brief to the contrary.Johnnies Poultry and the cases which follow it do notinvolve isolated2' interrogations of union officers,22in aplace away from the locus of managerial authority, in anatomsphere free of other unfair labor practices, in a contextof a long-established and viable collective-bargaining rela-tionship-each of which factor is present in this case. More-over, Bedford's asking Sutton if he would "mind" talking tothe company lawyer implied a right to refuse, as did Herri-man's asking Sutton if he would talk to him about RonHarms. While no express assurance against reprisals wasgiven Sutton, his prodigious" grievance-filing activity, aswell as his history of holding union offices demonstrate that.in this case, none was necessary.The question regarding Sutton's opinion of alleged ha-rassment does not establish a coercive character of the in-terrogation. Alleged harassment of Harms by Faulkner wasthe stated reason for the grievance meeting of Harms,Faulkner, and Livesay. As noted above, General Counsel'scondonation theory rests principally upon this meeting.Therefore, the subject of the inquiry was directly related toan issue in the case.Relating the wording of Herriman's question on thispoint was difficult for Sutton. While it is true that he firsttestified that Herriman asked for opinion, he immediatelymodified his testimony. The entire context of this testimonyis as follows:Q. (By General Counsel) Did he at that point beginto ask you questions about the case?A. Yes, sir.Q. What did he ask you?A. He asked me if Bill Faulkner-if in my opinionBill Faulkner had ever harrassed (sic) Ron Harms. Heasked me quite a few things but I couldn't rememberper se.MR. NOLAND: I can't hear your answer.JUDGE EVANS: Louder please.21 General Counsel proffered no evidence that other employees were ques-tioned.22 Sutton had held several union offices including steward, chief steward,and shift safety committeeman. At the time of the interrogation he was vicepresident of the Local.23 Sutton filed seven grievances on the events of Februar- 23 and he par-ticipated in their processing through the third step of the grievance proce-dure.A. I couln't remember everything he asked.Q. What do you remember?A. I do remember that he asked me if to my recol-lection or to my knowledge did Bill Faulkner harrass(sic) Mr. Harms in any way that day.I find that Sutton's second version reflected the wordingof Herriman's question. According to my observation. andas reflected by the words used by the witness, Sutton was, atthat point, trying to be as precise as he could. Moreover.even if I were to find that Herriman asked for opinion re-garding harassment of Harms, it would not invalidate theinquiry. The opinion allegedly requested was not of the na-ture insulated from inquiry by Johnnie's Poultry. It did notinvolve covert or union or protected, concerted activity. Itwas in the nature of a preliminary inquiry as to the conductof a management official. Finally, I would not find thatbecause the question was phrased in terms of "opinion." aninquiry into the employee's state of mind was being made,especially since Sutton was definite that Herriman stated anumber of times during the conversation that he was justtrying to find out what had happened.Accordingly, I conclude that Herriman's interrogationhad neither coercive context nor content. and it thereforedid not violate Section 8(a)( 1) of the Act.CON(CILISIO(NS ()I LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section lO(c) of theAct, I hereby issue the following recommended:ORDER24The complaint is dismissed in its entirety.24 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and Order herein shall, as provided in Sec. 102.48 of the Rulesand Regulations, be adopted by the Board and become its findings, conclu-sions, and Order, and all objections thereto shall he deemed waived for allpurposes.334